           Case 3:20-cv-05373-BHS-TLF Document 29 Filed 08/24/20 Page 1 of 2



1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    MICHAEL COLE KAISER,
                                                        Case No. 3:20-cv-05373-BHS-TLF
7                            Plaintiff,
           v.                                           ORDER DIRECTING FILING OF
8                                                       WAIVERS OR ADDRESSES OF
     RODAKOWSKI, et al.,                                UNSERVED DEFENDANTS
9                                                       UNDER SEAL
                             Defendants.
10

11         On June 24, 2020, the Court directed service of plaintiff’s complaint. Dkt. 8, 9.

12   Waivers of service were due July 24, 2020. See id. To date, defendants T. Abraha and

13   Amy Mok have not returned waivers of service. Defense counsel has entered an

14   appearance on behalf of the remaining defendants – defendants Rodakowski,

15   Washington State Department of Corrections, White and Arnoff – but has not appeared

16   on behalf of defendants Abraha and Mok. See Dkt. 23.

17         The court has no jurisdiction over defendants Mok and Abraha until they have

18   been properly served under Fed. R. Civ. P. 4. Direct Mail Specialists, Inc. v. Eclat

19   Computerized Techs., Inc., 840 F.2d 685, 688 (9th Cir. 1988). Under Rule 4(c)(2), the

20   Court may order that personal service be made by a United States Marshal. However,

21   in this district, the marshals do not attempt personal service upon a defendant unless

22   mail service is unavailing. See Local Rule 4(c).

23

24

25   ORDER DIRECTING FILING OF WAIVERS OR
     ADDRESSES OF UNSERVED DEFENDANTS UNDER
     SEAL - 1
           Case 3:20-cv-05373-BHS-TLF Document 29 Filed 08/24/20 Page 2 of 2



1           If defendants Rodakowski, Washington State Department of Corrections, White

2    and Arnoff are in possession of the last known business or residential address of

3    defendants Mok and Abraha, they are ordered to submit such address(es) to the Court

4    under seal on or before September 14, 2020 so that the Clerk may attempt to effect

5    service. This solution alleviates two concerns involving prisoner litigation: (1) the

6    security risks inherent in providing prisoners with addresses of people formerly

7    employed by the state; and (2) reducing the problems prisoners sometimes encounter

8    when they are attempting to access information through the government. Sellers v.

9    United States, 902 F.2d 598, 602-603 (7th Cir. 1990). Defendants Mok and Abraha may

10   also satisfy this order by filing a waiver and by having counsel enter a notice of

11   appearance on his or her behalf. All service documents with said address(es) shall also

12   be filed under seal.

13          The Clerk shall provide a copy of this order to all parties.

14          Dated this 24th day of August, 2020.

15

16

17                                                     A
                                                       Theresa L. Fricke
18                                                     United States Magistrate Judge

19

20

21

22

23

24

25   ORDER DIRECTING FILING OF WAIVERS OR
     ADDRESSES OF UNSERVED DEFENDANTS UNDER
     SEAL - 2
